Case 2:19-cv-01390-JDC-KK Document 39 Filed 06/11/20 Page 1 of 1 PageID #: 609



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


FRANCIS W CONNER JR ET AL                       CASE NO. 2:19-CV-01390

VERSUS                                          JUDGE JAMES D. CAIN, JR.

CHEVRON U S A INC ET AL                         MAGISTRATE JUDGE KAY

                                        ORDER

      Before the Court is a “Memorandum Ruling and Report and Recommendation (Rec.

37) issued by the Magistrate Judge. Plaintiffs object to the Report and Recommendation

and informs the Court that the issues addressed in their objection are now pending for

decision before a rules panel of the United States Fifth Circuit. Louisiana ex rel. Grace

Ranch, LLC v. BP AM Prod., 2:19-CV-1182, 2020 WL 1493010 at *1 (W. D. La. Mar 25,

2020). Plaintiffs request that the Court stay its decision on the instant Report and

Recommendation pending the outcome in Grace Ranch.           The Court is persuaded by

Plaintiffs’ request. Accordingly,

       IT IS ORDERED that a decision by the undersigned with regard to the Report and

Recommendation will be STAYED pending a decision of the Fifth Circuit in Grace Ranch.

      THUS DONE AND SIGNED in Chambers on this 11th day of June, 2020.



                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
